DETAILED ACTION
	This action is a first action on the merits. The claims filed on May 30, 2019 have been entered.  Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a 371 national stage entry of PCT No. US 2019/034521 filed on May 30, 2019.

Information Disclosure Statement
The information disclosure statement filed on March 27, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., US 2008/0149332 (hereinafter Gordon) in view of Strachan et al., US 2011/0174541 (hereinafter Strachan).
Claim 1: Gordon discloses a method comprising: 
positioning a formation testing tool (downhole tool 16) with two or more probes (sample probes 24, 28, 32, 36, 40) in a borehole of the geologic formation (see Fig 2, par [0021]), and wherein the two or more probes are separated by a given distance along a body (body 17) of the formation testing tool (16) (sample probes 24, 28, 32, 36 , 40 are disposed along the length of the tool 16, Fig 2, par [0021], sample probes can situated equidistance apart of the set distance can be in any number of distance combinations on the tool, par [0029]); 
performing, by the two or more probes (24, 28, 32, 36), respective formation pressure measurements in the borehole, wherein each formation pressure measurement is performed at a respective depth (once at the probing depth, the sample probes engage the wellbore wall 19, par [0023], par [0027]); and
determining a formation pressure gradient based on the formation pressure measurements and the given distance which separates the two or more probes (formation pressure gradient can be obtained by correlating measured formation pressures with corresponding measured relative depth, Fig 2, par [0028]-[0029]).
Gordon is silent as to receiving one or more well logs of formation properties in a geologic formation: determining quality factors associated with formation pressure measurements performed at different depths in the geologic formation based on the one or more well logs; positioning a formation testing tool based on the quality factors, wherein a given quality factor is associated with each probe position.
Strachan discloses a system for drilling a well. The process may begin with a planning phase (block 205) (Fig 2) that includes receiving data from one or more well logs of formation properties in a geologic formation (data from one of more offset wells used to predict lithology for the current well and predicted well profile to construct a “pseudo log” of the target well, block 205, par [0054]-[0055]); and 
determining quality factors associated with formation pressure measurements performed at different depths in the geologic formation based on the one or more well logs (lithology model 1146 receives data from porosity logs and lithology logs, lithology model 1146 provides a measure of lithology and porosity of the given formation per unit depth on output 1162, measure of lithology and porosity on output 1162 is input to the rock strength model 1148, Fig 11, par [0085], rock strength model 1148 further receives mud weight and pore pressure data at input 1164, pore pressure is used to calculate overbalance and alternatively, design overbalance may be used to estimate pore pressure, Fig 11, par [0086], [0100]); and 
utilizing rock strength and rock lithology from a pseudo-log in order to make planning decisions (par [0727]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Gordon to include receiving well logs and determining quality factors par [0001]-[0002], [0690]-[0691]) thereby allowing positioning a formation testing tool based on the quality factors, wherein a given quality factor is associated with each probe position. One of ordinary skill would have been capable of choosing the appropriate formation testing tool position based on given quality factors obtained from the pseudo log from offset wellbores.  
Claim 10: Gordon discloses a system comprising: 
a formation testing tool (downhole tool 16) with two or more probes (sample probes 24, 28, 32, 36, 40) separated by a given distance along a body of the formation testing tool (sample probes 24, 28, 32, 36 , 40 are disposed along the length of the tool 16, Fig 2, par [0021], sample probes can situated equidistance apart of the set distance can be in any number of distance combinations on the tool, par [0029]); 
a processor (information handling system (IHS) includes a processor, par [0039]); 
a non-transitory machine readable media having program code executable by the processor (IHS may include a processor, memory accessible by the processor, nonvolatile storage area accessible by the processor, and logics for performing each of the steps above described, par [0039]) to cause the processor to: 
position the formation testing tool (18) in a borehole (wellbore 18) of the geologic formation (formation 20) (once at the probing depth, the sample probes engage the wellbore wall 19, see Fig 2, par [0023],
perform, by the two or more probes (24, 28, 32, 36), respective formation pressure measurements in the borehole, wherein each formation pressure measurement is performed at a respective depth (once at the probing depth, the sample probes engage the wellbore wall 19, par [0023], vertical distance between each pressure measurement location is equal to the vertical distance between the probe tips, thus the vertical distance between each pressure measurement location is known with accuracy and precision, par [0027]
determine a formation pressure gradient based on the formation pressure measurements and the given distance which separates the two or more probes (formation pressure gradient can be obtained by correlating measured formation pressures with corresponding measured relative depth, Fig 2, par [0028]-[0029]).
Gordon fails to disclose the processor to receive one or more well logs of formation properties in a geologic formation; determine quality factors associated with formation pressure measurements performed at different depths in the geologic formation based on the one or more well logs;  and position the formation testing tool in a borehole of the geologic formation based on the quality factors, wherein a given quality factor is associated with each probe position; 
Strachan discloses a system for drilling a well. The process may begin with a planning phase (block 205) (Fig 2) that includes a processor receiving data from one or more well logs of formation properties in a geologic formation (data from one of more offset wells used to predict lithology for the current well and predicted well profile to construct a “pseudo log” of the target well, block 205, par [0054]-[0055]);  
determining quality factors associated with formation pressure measurements performed at different depths in the geologic formation based on the one or more well logs (lithology model 1146 receives data from porosity logs and lithology logs, lithology model 1146 provides a measure of lithology and porosity of the given formation per unit depth on output 1162, measure of lithology and porosity on output 1162 is input to the rock strength model 1148, Fig 11, par [0085]), rock strength model 1148 further receives mud weight and pore pressure data at input 1164, pore pressure is used to calculate overbalance and alternatively, design overbalance may be used to estimate pore pressure, Fig 11, par [0086], [0100]); and 
utilizing rock strength and rock lithology from a pseudo-log in order to make planning decisions (par [0727]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Gordon to include receiving well logs and determining quality factors with the pressure measurements (pseudo well logs) for making planning decision as disclosed by Strachan as this modification would have allowed for prediction of the quality factors associated with par [0001]-[0002], [0690]-[0691]) thereby allowing positioning a formation testing tool based on the quality factors, wherein a given quality factor is associated with each probe position. One of ordinary skill would have been capable of choosing the appropriate formation testing tool position based on given quality factors obtained from the pseudo log from offset wellbores which is a planning decision.
Claim 18: Gordon disclosed one or more non-transitory machine-readable media comprising program code executable by a processor (information handling system (IHS) includes a processor, par [0039]) to perform the functions of: 
positioning a formation testing tool (downhole tool 16) with two or more probes (sample probes 24, 28, 32, 36, 40) in a borehole of the geologic formation (Fig 2, par [0021]);
wherein the two or more probes (sample probes 24, 28, 32, 36, 40) separated by a given distance along a body of the formation testing tool (sample probes 24, 28, 32, 36 , 40 are disposed along the length of the tool 16, Fig 2, par [0021], sample probes can situated equidistance apart of the set distance can be in any number of distance combinations on the tool, par [0029]): 
performing, by the two or more probes (24, 28, 32, 36), respective formation pressure measurements in the borehole, wherein each formation pressure measurement is performed at a respective depth (once at the probing depth, the sample probes engage the wellbore wall 19, par [0023], vertical distance between each pressure measurement location is equal to the vertical distance between the probe tips, thus the vertical distance between each pressure measurement location is known with accuracy and precision, par [0027]); and
determining a formation pressure gradient based on the formation pressure measurements and the given distance which separates the two or more probes (formation pressure gradient can be obtained by correlating measured formation pressures with corresponding measured relative depth, Fig 2, par [0028]-[0029]).
Gordon fails to disclose receiving one or more well logs of formation properties in a geologic formation; determine quality factors associated with formation pressure measurements performed at different depths in the geologic formation based on the one or more well logs; and positioning a formation testing tool with two or more probes in a borehole of the geologic formation based on the quality factors
Strachan discloses a system for drilling a well. The process may begin with a planning phase (block 205) (Fig 2) that includes a processor receiving data from one or more well logs of formation properties in a geologic formation (data from one of more offset wells used to predict lithology for the current well and predicted well profile to construct a “pseudo log” of the target well, block 205, par [0054]-[0055]);  
determining quality factors associated with formation pressure measurements performed at different depths in the geologic formation based on the one or more well logs (lithology model 1146 receives data from porosity logs and lithology logs, lithology model 1146 provides a measure of lithology and porosity of the given formation per unit depth on output 1162, measure of lithology and porosity on output 1162 is input to the rock strength model 1148, Fig 11, par [0085]), rock strength model 1148 further receives mud weight and pore pressure data at input 1164, pore pressure is used to calculate overbalance and alternatively, design overbalance may be used to estimate pore pressure, Fig 11, par [0086], [0100]); and 
utilizing rock strength and rock lithology from a pseudo-log in order to make planning decisions (par [0727]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Gordon to include receiving well logs and determining quality factors with the pressure measurements (pseudo well logs) for making planning decision as disclosed by Strachan as this modification would have allowed for prediction of the quality factors associated with formation pressure (pore pressure) in a wellbore of interest ahead of positioning the formation testing tool (par [0001]-[0002], [0690]-[0691]) thereby allowing positioning a formation testing tool based on the quality factors, wherein a given quality factor is associated with each probe position. One of ordinary skill would have been capable of choosing the appropriate formation testing tool position based on given quality factors obtained from the pseudo log from offset wellbores which is a planning decision.
Claims 2 and 11: Gordon, as modified by Strachan, discloses one or more well logs includes a nuclear well log and an electromagnetic well log (Strachan, lithology model 1146 utilizes any lithology or porosity sensitive log suite, for example, including nuclear magnetic resonance, par [0073], [0085]
Claims 3 and 12: Gordon, as modified by Strachan, discloses program code for drilling in the geologic formation based on the formation pressure gradient (Gordon, formation pressure gradient can be obtained by correlating the measured formation pressures with the corresponding measured relative depths, par [0028], Strachan, real time data from the logging tool 16 is used to correlate the actual lithology against the predicted lithology and to update the pseudo log, Fig 2, 4, par [0053], a total drilling system is provided by the prediction models 1140, which include geology models 1142, including pore pressure, and drilling mechanics models 1144, further in accordance with the present method and apparatus, Fig 11, par [0070]).
Claims 4 and 13: Gordon, as modified by Strachan, discloses the program code to determine quality factors comprises inputting the one or more well logs (pseudo well logs) into a machine learning model which outputs the quality factors associated with formation pressure (pore pressure) measurements (pore pressure is used to calculate overbalance and alternatively, design overbalance may be used to estimate pore pressure, par [0086], programs may calculate pseudo logs from the offset well log data and use the pseudo log as input to calculate the drilling optimization parameters, programs incorporate real-time MWD/LWD data to update the pseudo log data to enhance the accuracy of the calculated drilling parameters during drilling, par [0726]).
Claims 5, 14, and 19: Gordon, as modified by Strachan, wherein the quality factors associated with formation pressure measurements is a pseudo log of quality factors as a function of depth (Strachan, data from one or more offset wells is used to predict the lithology for the current well and predicted well profile to construct a "pseudo log" for the target well 205, par [0054], lithology model 1146 provides a measure of lithology and porosity of the given formation per unit depth on output 1162, Fig 11, par [0084]-[0086]).
Claims 7 and 16: Gordon, in view of Strachan, is silent as to the given quality factor associated with each probe position is different.
It would have been obvious to one of ordinary skill in the in the art, before the effective filing date of the invention, for the given quality factors associated with each probe position to be different, as one ordinary skill would understand that formation pressures measurements performed at different depths in the formation would be different from each other. Further, one of ordinary skill would understand the Fig 12, par [0183]-[0185]).
Claim 8: Gordon, in view of Strachan, the quality factors indicate success of respective formation pressure measurements (set of testing data, is derived from the input data, and input into a computer system, Fig 12, predicted decline curves can be generated for this testing data, which can then be used for future predictions for wells sharing similar data, testing data, actual measurement data gathered from the well, allows the system to recursively refine its prediction models for more accurate predictions in the future, Fig 12, par [0183]).
Claims 9, 17, and 20: Gordon, as modified by Strachan, discloses wherein the program code performing by the two or more probes (Gordon, 26, 30, 34, 38, 42), respective formation pressure measurements in the borehole comprises performing two or more formation pressure measurements at the different depths while the formation testing tool is stationary (Gordon, once at the probing depth, the sample probes engage the wellbore wall 19, par [0023], vertical distance between each pressure measurement location is equal to the vertical distance between the probe tips, thus the vertical distance between each pressure measurement location is known with accuracy and precision, par [0027], sample probes sample at different depths, see Fig. 2). 


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Strachan  as applied to claims 4 and 14, and further in view of Sarduy et al., US 2018/0202264 (hereinafter Sarduy).
Claims 6 and 15: Gordon, in view of Strachan, fails to disclose the machine learning model is a k nearest neighbor model.
Sarduy discloses a method for allocating production from oil or gas wells. To detect change events, a pseudo-function 400 equivalent to the cumulative sum of differences between the measured oil par [0174]). The system can choose from a variety of regression algorithms to perform this prediction, including k nearest neighbors (par [0182]). A set of testing data is input into a computer system (Fig 12) and predicted decline curves can be generated for this testing data, which is then used for future predictions for wells sharing similar data. Furthermore, testing data (actual measurement data gathered from the well) allows the system to recursively refine its prediction models for more accurate predictions in the future (par [0183]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the method of Gordon, in view of Strachan, to including the machine learning model of K nearest neighbor as disclosed by Sardury, as this would have provided a method by which to compare data and predict well drilling parameters such as formation pressure. Further, k-nearest neighbors is a common regression algorithms (Sardury, par [0182]) selecting a given machine learning model, such as k-nearest neighbor, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure of Proett et al., US 2015/0039230 (hereinafter Proett) is applicable to claims 1-20 but was not relied upon in the current rejections. 

Claims 1-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676